                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


By Referral Only, Inc., a California
corporation                                                Civil Action No. 18cv1695-MMA(JLB)

                                              Plaintiff,
                                       V.
Travelers Property Casualty Company of                       JUDGMENT IN A CIVIL CASE
America


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendant's motion for summary judgment. This order disposes of all claims.




Date:          4/10/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
